                                        Case
                                        Case3:17-cv-01882-MMC
                                             1:19-cv-09236 Document
                                                               Document
                                                                    1-25 9Filed
                                                                            Filed
                                                                                10/06/19
                                                                                  04/05/17Page
                                                                                           Page1 of
                                                                                                 1 of
                                                                                                    245



                                  1   Laurie Edelstein (Bar No. 164466)
                                      Seth R. Sias (Bar No. 260674)
                                  2   STEPTOE & JOHNSON LLP
                                      1891 Page Mill Road, Suite 200
                                  3   Palo Alto, California 94304
                                      Telephone: (650) 687-9500
                                  4   Facsimile: (650) 687-9499
                                      ledelstein@steptoe.com
                                  5   ssias@steptoe.com
                                  6   Michael Baratz (application for pro hac vice
                                      admission submitted concurrently)
                                  7   STEPTOE & JOHNSON LLP
                                      1330 Connecticut Avenue, NW
                                  8   Washington, DC 20036
                                      Telephone: (202) 429-3000
                                  9   Facsimile: (202) 429-3902
                                      mbaratz@steptoe.com
                                 10
                                      Attorneys for Plaintiffs iFinex Inc., BFXNA
                                 11   Inc, BFXWW Inc., and Tether Limited
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12
                                                                  UNITED STATES DISTRICT COURT
     Palo Alto, CA 94304




                                 13
                                                               NORTHERN DISTRICT OF CALIFORNIA
                                 14
                                                                          SAN FRANCISCO DIVISION
                                 15

                                 16
                                      iFINEX INC., BFXNA INC., BFXWW INC.,            )   No. 17 Civ. 1882
                                 17   and TETHER LIMITED,                             )
                                                                                      )
                                 18                         Plaintiffs,               )   DECLARATION OF J.L. VAN DER
                                                                                      )   VELDE IN SUPPORT OF EX PARTE
                                 19          v.                                       )   APPLICATION FOR TEMPORARY
                                                                                      )   RESTRAINING ORDER AND ORDER
                                 20   WELLS FARGO & COMPANY and WELLS                 )   TO SHOW CAUSE WHY
                                      FARGO BANK, N.A.,                               )   PRELIMINARY INJUNCTION
                                 21                                                   )   SHOULD NOT ISSUE
                                                            Defendants.               )
                                 22                                                   )
                                                                                      )
                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                      J.L. VAN DER VELDE DECLARATION IN SUPP. OF TRO                         No. 17 Civ. 1882
                                      AND ORDER TO SHOW CAUSE WHY PRELIM. INJ. SHOULD NOT ISSUE
                                          Case
                                          Case3:17-cv-01882-MMC
                                               1:19-cv-09236 Document
                                                                 Document
                                                                      1-25 9Filed
                                                                              Filed
                                                                                  10/06/19
                                                                                    04/05/17Page
                                                                                             Page2 of
                                                                                                   2 of
                                                                                                      245



                                  1                              DECLARATION OF J.L. VAN DER VELDE
                                  2             I, J.L. van der Velde, hereby declare as follows:
                                  3             1.     I am the Chief Executive Officer for iFinex Inc. (“iFinex”), BFXNA Inc.
                                  4   (“BFXNA”), BFXWW Inc. (“BFXWW”), and Tether Limited (“Tether”). I have personal
                                  5   knowledge of the facts set forth below, and if called and sworn as a witness, I could and would
                                  6   testify competently thereto.
                                  7             2.     iFinex, through its subsidiaries BFXNA and BFXWW, owns and operates a
                                  8   leading global Virtual Currency platform called Bitfinex.1
                                  9             3.     iFinex, BFXNA, BFXWW, and Tether Limited (“Tether”) are the plaintiffs in this
                                 10   action.
                                 11             4.     Bitfinex provides a digital platform for customers (both business and individuals)
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12   to engage in the trade of Virtual Currency using U.S. dollars and other Virtual Currencies.
     Palo Alto, CA 94304




                                 13             5.     Tether is a financial technology company that operates a platform to store, send,
                                 14   and make purchases with a form of digital currency – digital tokens called tethers – that are fully
                                 15   backed by U.S. dollars on deposit from customers.
                                 16             6.     Tethers may be redeemed or exchanged for the underlying U.S. dollars.
                                 17             7.     Virtual Currency can be stored or spent in a “digital wallet,” which allows users
                                 18   to send, receive, or transfer Virtual Currency.
                                 19             8.     Participants in the digital currency economy must first obtain Virtual Currency
                                 20   from a third party, which is often done through a digital currency platform such as Bitfinex.
                                 21             9.     Before using the Bitfinex or Tether platforms, customers must enter into a
                                 22   contract with Bitfinex or Tether, agreeing to their terms of service, which are publicly available
                                 23   on plaintiffs’ respective websites at https://www.bitfinex.com/terms and https://tether.to/legal/.
                                 24   (See Exs. 1 and 2 attached hereto.)
                                 25             10.    Customers using U.S. dollars also must subject themselves to extensive due
                                 26   diligence procedures.
                                 27
                                      1
                                          All capitalized terms have the same meaning as set forth in the Complaint.
                                 28
                                      J.L. VAN DER VELDE DECLARATION IN SUPP. OF TRO                                       No. 17 Civ. 1882
                                      AND ORDER TO SHOW CAUSE WHY PRELIM. INJ. SHOULD NOT ISSUE
                                                                                         1
                                        Case
                                        Case3:17-cv-01882-MMC
                                             1:19-cv-09236 Document
                                                               Document
                                                                    1-25 9Filed
                                                                            Filed
                                                                                10/06/19
                                                                                  04/05/17Page
                                                                                           Page3 of
                                                                                                 3 of
                                                                                                    245



                                  1          11.     Plaintiffs also have in place standards to monitor transactions, assess risks, and
                                  2   file Suspicious Activity Reports (SARs) and other reports required by U.S. law.
                                  3          12.     Customers who want to purchase Virtual Currency through Bitfinex must deposit
                                  4   U.S. dollars or tethers into their Bitfinex account and in exchange receive an equivalent amount
                                  5   of Virtual Currency until they ask Bitfinex to remit back the U.S. dollars they deposited.
                                  6   Likewise, customers who want to purchase tethers through Tether must deposit U.S. dollars in
                                  7   their Tether account and in exchange receive an equivalent amount of tethers until they ask
                                  8   Tether to remit back the U.S. dollars they deposited.
                                  9          13.     Currently, Bitfinex has Virtual Currency equal to approximately $430 million
                                 10   U.S. dollars and its customer deposits in banks in Taiwan equal to approximately $130 million
                                 11   U.S. dollars. Tether has $50 million in customer deposits in banks in Taiwan.
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12          14.     For these systems to work, customers depend on Bitfinex’s and Tether’s ability to
     Palo Alto, CA 94304




                                 13   send back to them the U.S. dollars they deposited with Bitfinex or Tether.
                                 14          15.     This concept is similar to a customer of a U.S. financial institution having access
                                 15   to her money from a branch, on demand, and 24/7 through an ATM, except that unlike U.S.
                                 16   financial institutions, plaintiffs must, and do, make available every dollar of customers’ deposits,
                                 17   provided that correspondent banks process their transactions.
                                 18          16.     Plaintiffs hold or have held customers’ deposits in accounts at one of four
                                 19   Taiwan-Based Banks: Hwatai Commercial Bank, KGI Bank, First Commercial Bank and
                                 20   Taishin Bank (collectively, the “Taiwan-Based Banks”).
                                 21          17.     Upon information and belief, these Taiwan-Based Banks conduct business on
                                 22   plaintiffs’ behalf pursuant to correspondent bank agreements that the Taiwan-based banks have
                                 23   with U.S. financial institutions, such as defendants Wells Fargo & Company and Wells Fargo
                                 24   Bank, N.A.
                                 25          18.     However, plaintiffs are not direct customers of the U.S. banks.
                                 26

                                 27

                                 28
                                      J.L. VAN DER VELDE DECLARATION IN SUPP. OF TRO                                       No. 17 Civ. 1882
                                      AND ORDER TO SHOW CAUSE WHY PRELIM. INJ. SHOULD NOT ISSUE
                                                                                       2
                                        Case
                                        Case3:17-cv-01882-MMC
                                             1:19-cv-09236 Document
                                                               Document
                                                                    1-25 9Filed
                                                                            Filed
                                                                                10/06/19
                                                                                  04/05/17Page
                                                                                           Page4 of
                                                                                                 4 of
                                                                                                    245



                                  1          19.     Wells Fargo is a correspondent bank to the Taiwan-Based Banks.
                                  2          20.     Plaintiffs rely on the Taiwan-Based Banks to make and receive wire transfers with
                                  3   and through correspondent banks to obtain and transmit value for their customers in U.S. dollars,
                                  4   e.g., to fulfill customers’ demands to convert virtual currency back into U.S. dollars, settle
                                  5   accounts, and for plaintiffs to pay their employees and suppliers, including some of Wells
                                  6   Fargo’s own customers.
                                  7          21.     Upon information and belief, for more than two years, the Taiwan-Based Banks
                                  8   have conducted both ingoing and outgoing wire transfers in U.S. dollars with and through Wells
                                  9   Fargo on accounts listing Bitfinex and Tether and their customers as beneficiaries.
                                 10          22.      Upon information and belief, throughout the latter half of March 2017, Wells
                                 11   Fargo informed the Taiwan-Based Banks that it would no longer service outgoing wire transfers
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12   on plaintiffs’ correspondent accounts that plaintiffs rely on to fulfill requests to remit U.S. dollars
     Palo Alto, CA 94304




                                 13   to customers, without further due diligence concerning these accounts.
                                 14          23.     Taishin was the last of the Taiwan-Based Banks processing wires for and on
                                 15   behalf of the plaintiffs through Wells Fargo. On Friday, March 31, 2017, near the close of
                                 16   business in Taiwan, Taishin confirmed to Bitfinex that Wells Fargo would no longer process the
                                 17   plaintiffs’ wires as a correspondent bank for Taishin Bank.
                                 18          24.     Crucially, this decision has affected only outgoing wire transfers. Without
                                 19   explanation, Wells Fargo has continued to process incoming wire transfers, at least nine since
                                 20   March 31, 2017, to plaintiffs’ correspondent accounts.
                                 21          25.     Based on my understanding of bank due diligence processes, I would be very
                                 22   surprised to learn that Wells Fargo was not aware of the nature of plaintiffs’ businesses for years
                                 23   and that it has processed outgoing wire transfers with plaintiffs’ Taiwan-Based Banks prior to
                                 24   late-March 2017.
                                 25          26.     Wells Fargo’s conduct will cause irreparable harm to plaintiffs by substantially
                                 26   interfering with their ability to process efficiently requests from customers of their U.S. dollars
                                 27   deposited with plaintiffs, in much the same way that Wells Fargo itself would be irreparably
                                 28
                                      J.L. VAN DER VELDE DECLARATION IN SUPP. OF TRO                                         No. 17 Civ. 1882
                                      AND ORDER TO SHOW CAUSE WHY PRELIM. INJ. SHOULD NOT ISSUE
                                                                                        3
                                        Case
                                        Case3:17-cv-01882-MMC
                                             1:19-cv-09236 Document
                                                               Document
                                                                    1-25 9Filed
                                                                            Filed
                                                                                10/06/19
                                                                                  04/05/17Page
                                                                                           Page5 of
                                                                                                 5 of
                                                                                                    245



                                  1   harmed if a third party precluded it from dispensing cash to customers at local bank branches or
                                  2   ATMS.
                                  3           27.     Indeed, because the only money received from and sent to customers is U.S.
                                  4   dollars, Wells Fargo’s decision will completely cripple plaintiffs’ ability to process worldwide
                                  5   customers’ requests to transfer U.S. dollars that belong to them, and will bring plaintiffs’
                                  6   business to a standstill.
                                  7           28.     Plaintiffs’ inability to transfer U.S. dollars to their customers almost certainly will
                                  8   undermine plaintiffs’ reputation and customer goodwill, resulting in the loss of both current and
                                  9   prospective customers.
                                 10           29.     If plaintiffs are not able to send timely to their customers the U.S. dollars that
                                 11   belong to them, I believe customers will view the failure as plaintiffs’ own wrongdoing or
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12   inability to provide the requested currency and they will turn to plaintiffs’ competitors, some of
     Palo Alto, CA 94304




                                 13   which have lower due diligence standards than plaintiffs.
                                 14           30.     Wells Fargo has not provided any explanation to plaintiffs as to why it will no
                                 15   longer process plaintiffs’ outgoing wires through the Taiwan-Based Banks.
                                 16           31.     Plaintiffs have received no inquiry or request for information in respect of the
                                 17   actions taken by Wells Fargo in March 2017. If any request had been made, plaintiffs would
                                 18   have fully cooperated and responded to same. Plaintiffs have a long history of responding timely
                                 19   to requests for information from the Taiwan-Based Banks and, indirectly, from any
                                 20   correspondent banks.
                                 21           32.     Plaintiffs have repeatedly made themselves available to Wells Fargo to provide
                                 22   any information necessary to alleviate any concerns Wells Fargo may have about the
                                 23   transactions. But Wells Fargo has refused to speak directly with plaintiffs.
                                 24           I declare under penalty of perjury under the laws of the United States that the foregoing is
                                 25   true and correct.
                                 26           Executed this 5 day of April, 2017.
                                 27   DATED: April 5, 2017                                   ___________________________
                                                                                             J.L. van der Velde
                                 28
                                 29   J.L. VAN DER VELDE DECLARATION IN SUPP. OF TRO                                                       No.
                                      AND ORDER TO SHOW CAUSE WHY PRELIM. INJ. SHOULD NOT ISSUE
                                 30                                                      4
Case
  Case
     3:17-cv-01882-MMC
       1:19-cv-09236 Document
                        Document
                              1-259-1Filed
                                        Filed
                                            10/06/19
                                              04/05/17Page
                                                        Page
                                                           6 of
                                                             1 of
                                                                2410




                     Exhibit 1
                   Case
                     Case
                        3:17-cv-01882-MMC
                          1:19-cv-09236 Document
                                           Document
                                                 1-259-1Filed
                                                           Filed
                                                               10/06/19
                                                                 04/05/17Page
                                                                           Page
                                                                              7 of
                                                                                2 of
                                                                                   2410
Terms of Service
   bitfinex.com /terms

Thank you for choosing Bitfinex.com (the "Site"). The following terms and conditions of service (these "Terms of
Service") apply to customers of the Site. Some of these Terms of Service will apply only to U.S. Persons (as defined
below) using the Site. Others apply to all users of the Site. You should read these Terms of Service carefully to
determine which provisions apply to you. By using any of the services, functions, or features offered from time to
time on the Site (collectively or individually, the "Services"), the customer (referred to herein as "you" or "your")
agrees to these Terms of Service.

These Terms of Service constitute the agreement and understanding with respect to the use of any or all of the
Services, and any manner of accessing them, between: you and one of the following parties:

a) where you are a U.S. Person, BFXNA Inc. ( "BFXNA"); and,
b) where you are not a U.S. Person, BFXWW Inc. ( "BFXWW").

Important: Please do not use any deposit addresses created before August 9, 2016 at 19:00:00 UTC to
deposit any Digital Tokens to or on the Site. Use only addresses generated by and on the Site after August
9, 2016 at 19:00:00 UTC. Among other limitations of liability, Bitfinex cannot and shall not be responsible or
liable for any deposits to any old wallet addresses.

For the avoidance of doubt, these Terms of Service have three parties: you and either BFXWW or BFXNA. The
following Site policies and pages are incorporated into these Terms of Service by reference: the Privacy Policy; the
Risk Disclosure Statement; the Anti-Spam Policy; and the Law Enforcement Requests Policy. In the event of any
inconsistency between these Terms of Service and any other pages or policies on the Site, these Terms of Service
shall prevail.

By creating an account on the Site or by using any of the Services, you acknowledge that you have read,
understand, and completely agree to these Terms of Service in effect from time to time. If you disagree with these
Terms of Service or with any subsequent amendments, changes, or updates, you may not use any of the Services;
your only recourse in the case of disagreement is to stop using all of the Services.

These Terms of Service may be amended, changed, or updated by Bitfinex at any time and without prior notice to
you. You should check back often to confirm that your copy and understanding of these Terms of Service is current
and correct. Your non-termination or continued use of any Services after the effective date of any amendments,
changes, or updates constitutes your acceptance of these Terms of Service, as modified by such amendments,
changes, or updates.

The use of the Site and any Services is void where prohibited by applicable law.

 1. 1.Interpretation:

     1. 1.1.Definitions: In these Terms of Service and all documents incorporated herein by reference, the
        following words have the following meanings unless otherwise indicated:

          1. 1.1.1."AML" means anti-money laundering;
          2. 1.1.2."Associates" means BFXWW, BFXNA, iFinex, and each and every one of their
             respective shareholders, subsidiaries, employees, contractors, agents, directors, officers,
             partners, affiliates, insurers, and attorneys;
          3. 1.1.3."BFXNA" means BFXNA Inc.;

         https://www.bitfinex.com/terms                                                               4/5/2017
          Case
            Case
               3:17-cv-01882-MMC
                 1:19-cv-09236 Document
                                  Document
                                        1-259-1Filed
                                                  Filed
                                                      10/06/19
                                                        04/05/17Page
                                                                  Page
                                                                     8 of
                                                                       3 of
                                                                          2410
 4. 1.1.4."BFXWW" means BFXWW Inc.;
 5. 1.1.5."Bitfinex" means:

       1. 1.1.5.1.where you are a U.S. Person, BFXNA; and,
       2. 1.1.5.2.where you are not a U.S. Person, BFXWW;

 6. 1.1.6."Bitfinex Marks" has the meaning set out in paragraph 13 of these Terms of Service;
 7. 1.1.7."CTF" means counter-terrorist financing;
 8. 1.1.8."Digital Tokens" means blockchain-based assets or rights, or other similar digital
    representations of rights or assets, including bitcoins, Litecoins, and ethers;
 9. 1.1.9."FATF" means the Financial Action Task Force;
10. 1.1.10."Financing Order Book" has the meaning set out in paragraph 3 of these Terms of
    Service;
11. 1.1.11."Financing Provider" means any provider of financing from and on her own account on
    the Site;
12. 1.1.12."Financing Recipient" means any recipient of financing from a Financing Provider on
    the Site;
13. 1.1.13."iFinex" means iFinex Inc.;
14. 1.1.14."Lien" has the meaning set out in paragraph 5 of these Terms of Service;
15. 1.1.15."Losses" has the meaning set out in paragraph 17 of these Terms of Service;
16. 1.1.16."Person" includes an individual, association, partnership, corporation, other body
    corporate, trust, and any form of legal organization or entity;
17. 1.1.17."Personal Information" means information about an identifiable individual, business,
    organization, or other entity, but does not include the name, title, business address, or
    telephone number of an employee of a business, organization, or other entity;
18. 1.1.18."Prohibited Use" has the meaning set out in paragraph 11 of these Terms of Service;
19. 1.1.19."Service" means any of the services, functions, or features offered on the Site;
20. 1.1.20."Site" means the Internet website www.bitfinex.com;
21. 1.1.21."Terms of Service" means these terms and conditions of service, as they may be
    changed, amended, or updated from time to time, including the following Site policies and
    pages: the Privacy Policy; the Risk Disclosure Statement; the Anti-Spam Policy; and, the Law
    Enforcement Requests Policy;
22. 1.1.22."Trading Order Book" has the meaning set out in paragraph 3 of these Terms of
    Service;
23. 1.1.23."U.S. Person" means:

       1. 1.1.23.1.in the case of an individual, a Person resident in the United States; and,
       2. 1.1.23.2.in any other case,

             1. 1.1.23.2.1.a Person resident in the United States; or,
             2. 1.1.23.2.2.a Person owned 10% or more by one or more Persons resident in the
                United States or by one or more corporations or entities incorporated in or formed
                in the United States; and,

https://www.bitfinex.com/terms                                                                  4/5/2017
                    Case
                      Case
                         3:17-cv-01882-MMC
                           1:19-cv-09236 Document
                                            Document
                                                  1-259-1Filed
                                                            Filed
                                                                10/06/19
                                                                  04/05/17Page
                                                                            Page
                                                                               9 of
                                                                                 4 of
                                                                                    2410
          24. 1.1.24"you" or "your" means the customer.

       2. 1.2Headings: The headings and subheadings in these Terms of Service are for ease of reference only
          and are not to be taken into account in the construction or interpretation of any provision or provisions
          to which they refer.
       3. 1.3Extended Meanings: Unless otherwise specified in these Terms of Service, words importing the
          singular include the plural and vice versa and words importing gender include all genders.
       4. 1.4Governing Law: These Terms of Service shall be governed by and construed and enforced in
          accordance with the laws of the British Virgin Islands, and shall be interpreted in all respects as a
          British Virgin Islands contract. Any claim or action arising from or related to these Terms of Service
          shall be governed by and construed and enforced in accordance with the laws of the British Virgin
          Islands. For the avoidance of doubt, and without limiting the generality of the foregoing, this provision
          expressly applies to any tort claim against Bitfinex. The venue and forum for any claim or action
          against or involving Bitfinex shall be in the British Virgin Islands. You unconditionally attorn to the
          exclusive jurisdiction of the courts of the British Virgin Islands and all courts competent to hear appeals
          therefrom. You also unconditionally agree to the exclusive forum and venue of the British Virgin
          Islands in all claims or actions arising from or any dispute or question of any kind relating to these
          Terms of Service. The doctrine of forum non conveniens shall not apply in the selection of forum under
          these Terms of Service.

2. 2Licence to Use the Site: If you comply with these Terms of Service, Bitfinex grants you the limited right to
   use the Site and the Services. The right to use the Site and the Services is a non-exclusive, non-transferable,
   revocable, limited licence, and it is subject to the limitations and obligations in these Terms of Service.
   Nothing in these Terms of Service gives you any licence (other than as set out in this paragraph), right, title, or
   ownership of, in, or to the Site or any of the Services.
3. 3

   Trading & Financing Activities: The Site is a trading environment for the spot purchase and sale of Digital
   Tokens. The Site permits both unfinanced and financed transactions. Unfinanced purchases are fully funded
   by trading participants through funds deposited by you. For example, if you deposit $100.00 into your account
   on the Site, you may then purchase $100.00 worth of bitcoins in an unfinanced transaction. Purchases and
   sales of bitcoins on the Site, whether in an unfinanced transaction or a financed transaction, are settled by
   actual delivery of the full amount of the bitcoins or other Digital Tokens by the seller to the purchaser’s
   account against payment in full by the purchaser to the seller’s account.

   Important: Financing is not allowed where prohibited by applicable law. U.S. Persons may not be
   Financing Recipients on the Site. Furthermore, New York and Washington state residents are
   prohibited from depositing to, withdrawing from, or trading on the Site.

   Financed transactions in Digital Tokens are permitted through the Site’s platform-enabled, peer-to-peer
   financing functionality. Financing Providers may offer financing from and on their own account if they so
   choose. Financing Recipients may accept financing from Financing Providers for up to 70% of the value of a
   Digital Token purchase. For example, if you deposit $30.00 to the Site, you may then obtain financing in an
   amount not exceeding $70.00 in order to buy $100.00 worth of bitcoins in a financed transaction. In other
   words, you may accept financing equal to a maximum total bitcoins-to-equity ratio of 3 1/3 to 1.

   Shorting is another type of financed transaction permitted on the Site’s platform. In a typical ‘long sale’ of
   bitcoin, the seller enters into a regular spot trade of bitcoin and settles the transaction by delivering bitcoin
   that the seller owns outright. In a ‘short sale’ of bitcoin, the seller also enters into a regular spot sale of bitcoin,
   except that the transaction is settled by delivering bitcoin that the seller has borrowed.

          https://www.bitfinex.com/terms                                                                    4/5/2017
              Case
               Case3:17-cv-01882-MMC
                     1:19-cv-09236 Document
                                      Document
                                            1-259-1
                                                  Filed
                                                      Filed
                                                         10/06/19
                                                            04/05/17
                                                                   Page
                                                                     Page
                                                                        10 5
                                                                           ofof
                                                                              2410
Digital Tokens can be borrowed for purposes of short sales through the platform’s peer-to-peer financing
functionality. The bitcoin borrower may seek offers or make a bid to borrow Digital Tokens on the Financing
Order Book. Bitcoin borrowers are not permitted to borrow more than 70% of the bitcoins sold in a short sale.
The fiat proceeds of any short sale serve as collateral for the borrowing of the bitcoins until those bitcoins are
repaid.

Bitfinex allows trading participants to use third party peer-to-peer financing from other participants on the
platform to trade Digital Tokens. Financing Recipients may obtain financing in one of two general ways: they
may place bids for financing on the Site’s separate, peer-to-peer financing order book (the "Financing Order
Book"); or, they may elect to be automatically matched through the Site’s order matching engine with one or
more Financing Providers on the Financing Order Book at the best prevailing price on the Financing Order
Book. Although Bitfinex is not a party to these financing contracts, Bitfinex enforces the contracts established
between Financing Providers and Financing Recipients on the Financing Order Book.

The Financing Order Book operates independent of the spot contract trading order book (the "Trading Order
Book"). Once the desired financing is secured by a Financing Recipient, both financed and unfinanced
transactions on the Trading Order Book are indistinguishable from each other to the trade matching engine.

The amount of the financing, the terms of the financing, and the interest rate are all commercial terms
negotiated through the Financing Order Book between Financing Providers and Financing Recipients. For
instance, assume that A has $30.00 (in dollars) in her account on the Site. A obtains $70.00 in financing at X
interest rate for Y term on the Financing Order Book (thereby becoming a Financing Recipient) from B, a
Financing Provider. With that aggregate amount of $100.00, A may purchase $100.00 in bitcoins on the
Trading Order Book from C, or from one or more other sellers. A has the right to repay the financing (including
any accrued interest) at any time without pre-payment or other penalty. Obtaining financing does not create
any obligation to purchase bitcoins on the Trading Order Book. A may also replace financing from B at any
time with more favorable financing.

In the above example, the bitcoins purchased by A (for $100.00) are subject to a Lien in favor of B up to the
total amount of financing secured from B ($70.00 plus any interest component). A may remove any amount of
bitcoins from the Site that is not subject to the Lien. If the Financing Recipient’s equity falls to or below 15%—
calculated as the quotient (expressed as a percentage) obtained by dividing (a) the excess of (i) the market
value of the purchased bitcoins over (ii) the total principal amount (plus accrued and unpaid interest) relating
to all financing outstanding by (b) the market value used in (a)(i), above—Bitfinex will force the liquidation of
the bitcoins in A’s account without notice to A, return financing to the Financing Provider, with accrued
interest, and return the balance to the Financing Recipient. Bitfinex does not make margin calls. For example,
if the purchased bitcoins’ value falls from $100.00 to $82.35, the difference between that value and the
financing obtained by A would be $82.35 – $70.00, or $12.35. Taken as a percentage of the bitcoins’ value,
$12.35 ⁄ $82.35 equals 15%. In other words, if the value of the bitcoins fell to $82.35 in aggregate, A’s bitcoins
would be liquidated by Bitfinex on the Trading Order Book, B would be repaid, and any remaining difference
($12.35, exclusive of interest) would be A’s to retain.

By contrast, if the market value of bitcoins rises, A may sell her bitcoins and repay the loan. For example,
assume the value of A’s bitcoins rises to $115.00. Now the difference between the bitcoins’ value and the
financing is $115.00 – $70.00, or $45.00. Taken as a percentage of the value of the bitcoins, $45.00 ⁄ $115.00
equals approximately 39%. Accordingly, A could remove part of her equity, but may not fall below her initial
equity requirement. A could also sell the bitcoins on the Trading Order Book, repay the financing to B (plus
any interest), and retain the balance on the transaction.

Alternatively, A could satisfy the Lien and unencumber the bitcoins by repaying the financing used to purchase
the bitcoins. Unencumbering the bitcoins simply refers to the process of using some combination of
unrealized gain or additionally deposited funds, or both, for the purposes of paying off the financing and
    https://www.bitfinex.com/terms                                                                   4/5/2017
                  Case
                   Case3:17-cv-01882-MMC
                         1:19-cv-09236 Document
                                          Document
                                                1-259-1
                                                      Filed
                                                          Filed
                                                             10/06/19
                                                                04/05/17
                                                                       Page
                                                                         Page
                                                                            11 6
                                                                               ofof
                                                                                  2410
   removing the Lien. In the above example, A could deploy the unrealized gain of $15.00 to partially
   unencumber the bitcoins owned by her, thereby reducing the financed amount outstanding to B.

   You can use the trading features of the Trading Order Book through your 'Exchange Wallet.' You may access
   the Funding Order Book through your 'Trading Wallet.' You may deposit funds to Bitfinex using your 'Deposit
   Wallet.'

4. 4

   Risks and Limitation of Liability: Important: This paragraph is in addition to the the Risk Disclosure
   Statement. Trading markets are volatile and shift quickly in terms of liquidity, market depth, and trading
   dynamics. You are solely responsible and liable: for any and all trading and non-trading activity on the Site
   and for your account on the Site; and, for knowing the true status of any position or contract with any other
   party on the Site, even if presented incorrectly by the Site at any time. You acknowledge and agree: to be fully
   responsible and liable for your trading and non-trading actions and inactions on the Site and all gains and
   losses sustained from your use of the Site and any of the Services; to be responsible for any negative
   balance in your account(s) on the Site; to be fully responsible and liable for all of your obligations with respect
   to any financing activities on the Site; and, to be fully responsible for safeguarding access to, and any
   information provided through, the Site and any of the Services, including, but not limited to, private keys,
   usernames, passwords, and bank account details.

   There is no guarantee against losses on the Site. You may lose more than is in your various wallets on the
   Site if you engage in financing on the Site or if there is a force majeure event. When financing is used for
   trading, the loan carries risk if, among other things, the value of your Digital Tokens drops. If the value of your
   Digital Tokens drops below a certain level, you are responsible for responding to this market circumstance
   with cash or additional Digital Tokens satisfactory to Bitfinex. Failure to respond can result in the forced-
   liquidation of Digital Tokens in your account. Bitfinex cannot guarantee to stop losses even with the ability to
   force-liquidate any of your positions (due to, for example, market volatility and liquidity). Bitfinex will not be
   and is not responsible for any Financing Provider losing funds or Digital Tokens to any Financing Recipient on
   the Site or for any losses incurred by a Financing Recipient or any other party on the Site.

5. 5Agency: Bitfinex does not act as principal, counterparty, or market-maker in the transactions effected
   through trading on Bitfinex or in providing financing for financed trading on Bitfinex. However, Bitfinex
   administers and enforces contracts among parties engaged in financing activities on the Site. You hereby
   irrevocably appoint Bitfinex to act as your exclusive agent in respect of any contract on the Site in which you
   are a Financing Recipient. Specifically, you hereby grant Bitfinex agency, and you authorize and instruct
   Bitfinex: to implement, levy, monitor, and maintain a lien on all fiat amounts and Digital Tokens in your name
   or control on the Site in favor of one or more Financing Providers (a “Lien”); and, to liquidate any Digital
   Tokens in your name or control on the Site if necessary to ensure that any Financing Provider on the Site
   from whom you have obtained financing is repaid in full.
6. 6Satisfaction of Liens: If and when you seek to remove all of your Digital Tokens and funds from Bitfinex and
   there is a Lien outstanding against any of your funds or Digital Tokens, Bitfinex may satisfy the Lien.
7. 7Liquidations & Losses: If the value of your Digital Tokens drops below a certain level, this may result in one
   of two actions taken by Bitfinex. First, Bitfinex at all times reserves the right to force-liquidate the Digital
   Tokens in your account. Where this occurs, your Digital Tokens will be seized by Bitfinex and used to repay
   any outstanding amounts due to your Financing Providers. Second, where you have negative equity, or where
   Bitfinex determines in its sole discretion that, upon liquidation, you would likely have negative equity—that is,
   you fall below a certain maintenance requirement—in one or more or a combination of positions, Bitfinex
   reserves the right to seize, take over, and assume all of your liabilities and collateral and to dispose of one or
   more of your positions, or to retain one or more of them, at a profit or loss, at Bitfinex’s risk and expense.
   Further to your responsibility for all trading and financing activity and inactivity on the Site, any action may be
        https://www.bitfinex.com/terms                                                                  4/5/2017
                   Case
                    Case3:17-cv-01882-MMC
                          1:19-cv-09236 Document
                                           Document
                                                 1-259-1
                                                       Filed
                                                           Filed
                                                              10/06/19
                                                                 04/05/17
                                                                        Page
                                                                          Page
                                                                             12 7
                                                                                ofof
                                                                                   2410
    taken by Bitfinex pursuant to this paragraph at any time with or without notice to you, in Bitfinex’s sole
    discretion.
 8. 8Inactivity Fee: Where you have not traded on the Site or engaged in any funding activity on the Site for an
    uninterrupted period of one year, Bitfinex thereafter reserves the right to charge and obtain from you an
    inactivity fee of $25.00 per year, with or without notice to you. This fee will be taken from the Digital Tokens
    and other property that you hold on the Site.
 9. 9Abandoned Property: Where you have not logged into your account on the Site for an uninterrupted period
    of two years, Bitfinex thereafter reserves the right to deem any and all property that you hold on the Site,
    including Digital Tokens, to be abandoned, with or without notice to you. If your property is abandoned, it will
    be dealt with in one of two ways. First, if you are an unverified customer, it will be immediately forfeited to and
    seized by Bitfinex. Second, if you are a verified customer, we will engage in a process to determine the
    abandoned property’s owner (including successors-in-interest and next-of-kin). This process will be subject to
    servicing and administration fees to be levied on and collected out of the property by Bitfinex. Any amounts
    greater than our servicing and administration fees will be paid to the property’s owner, when and if found.
10. 10No Class Proceedings: You and Bitfinex agree that any party hereto may bring claims against the others
    only on an individual basis and not as a plaintiff or class member in any purported class or representative
    action or proceeding. No adjudicator may consolidate or join more than one person’s or party’s claims and
    may not otherwise preside over any form of a consolidated, representative, or class proceeding. Any relief
    awarded to any one Bitfinex user cannot and may not affect any other Bitfinex users.
11. 11Prohibited Uses: You may not:

     1. 11.1use the Site or any Services in order to disguise the proceeds of, or to further, any breach of
        applicable laws or regulations, or to deal in any contraband Digital Tokens, funds, or proceeds;
     2. 11.2trade or obtain financing on the Site, or use any Services, with anything other than funds, keys, or
        Digital Tokens that have been legally obtained by you and that belong to you;
     3. 11.3use the Site or any Services to interfere with or subvert the rights or obligations of Bitfinex or the
        rights or obligations of any other Site customer or any other third party;
     4. 11.4trade using inaccurate information presented by the Site or by Bitfinex or take advantage of any
        technical glitch, malfunction, failure, delay, default, or security breach;
     5. 11.5use the Site or any Services to engage in conduct that is detrimental to Bitfinex or to any other Site
        customer or any other third party;
     6. 11.6falsify any account registration details provided to Bitfinex;
     7. 11.7falsify or materially omit any information or provide misleading information requested by Bitfinex,
        including at registration;
     8. 11.8reverse-engineer, decompile, or disassemble any software running on the Site;
     9. 11.9attempt to harm Bitfinex through your access to the Site or any Services, except that nothing in
        this subparagraph shall be construed as limiting your free speech rights under applicable law; or,
    10. 11.10violate these Terms of Service.

    Any use as described in this paragraph shall constitute a "Prohibited Use." If Bitfinex determines that you
    have engaged in any Prohibited Use, Bitfinex may address such Prohibited Use through an appropriate
    sanction, in its sole and absolute discretion. Such sanction may include, but is not limited to, making a report
    to law enforcement or other authorities, confiscation of any funds or Digital Tokens that you have on the Site,
    and terminating your access to any Services. Bitfinex may, at its sole and absolute discretion, seize and hand
    over your property to law enforcement or other authorities where circumstances warrant.

         https://www.bitfinex.com/terms                                                                  4/5/2017
                   Case
                    Case3:17-cv-01882-MMC
                          1:19-cv-09236 Document
                                           Document
                                                 1-259-1
                                                       Filed
                                                           Filed
                                                              10/06/19
                                                                 04/05/17
                                                                        Page
                                                                          Page
                                                                             13 8
                                                                                ofof
                                                                                   2410
12. 12Anti-Money Laundering and Counter-Terrorist Financing: Bitfinex is committed to providing you with safe,
    compliant, and reputable Services. Accordingly, Bitfinex insists on a comprehensive and thorough customer
    due diligence process and implementation and ongoing analysis and reporting. This includes monitoring of
    and for suspicious transactions and mandatory reporting to international regulators. Bitfinex needs to keep
    certain information and documentation on file pursuant to applicable law and its contractual relationships, and
    Bitfinex hereby expressly reserves the right to keep such information and documentation. This will apply even
    when you terminate your relationship with Bitfinex or abandon your application to have an account with
    Bitfinex.

    Bitfinex reserves the right to refuse registration to, or to bar transactions from or to, or terminate any
    relationship with, any customer for any reason (or for no reason) at any time. Without limiting the generality of
    the foregoing, this includes, but is not limited to, anyone from or in jurisdictions that do not meet international
    AML–CTF standards as set out by the FATF; anyone that is a Politically Exposed Person within the meaning
    of the FATF’s 40 Recommendations; or, anyone that fails to meet any customer due diligence standards,
    requests, or requirements of Bitfinex. In lieu of refusing registration, Bitfinex may perform enhanced customer
    due diligence procedures. At all times, you may be subject to enhanced customer due diligence procedures in
    your use of the Site and any Service.

13. 13Intellectual Property: Bitfinex and the Bitfinex logos, trade names, word marks, and design marks (the
    "Bitfinex Marks") are trademarks of iFinex. You agree not to appropriate, copy, display, or use the Bitfinex
    Marks or other content without express, prior, written permission to do so. Unless otherwise indicated, all
    materials on Bitfinex are © iFinex.
14. 14Your Representations & Warranties: You represent and warrant to Bitfinex as follows:

     1. 14.1that, if you are an individual customer, you are 18 years of age or older and that you have the
        capacity to contract under applicable law;
     2. 14.2that, if you are not an individual customer, you have the requisite power and authority to sign and
        enter into binding agreements for and on behalf of the customer;
     3. 14.3that you will not use the Site or any Services in order to disguise the proceeds of, or to further, any
        breach of applicable laws or regulations, or to deal in any contraband Digital Tokens or proceeds;
     4. 14.4that you will not trade or obtain financing on the Site or use any Services with anything other than
        funds or Digital Tokens that have been legally obtained by you and that belong to you;
     5. 14.5that you will not falsify any account registration details provided to Bitfinex;
     6. 14.6that you will not falsify or materially omit any information or provide misleading information
        requested by Bitfinex in the course of, directly or indirectly relating to, or arising from your activities on
        the Site or use of any Services, including at registration;
     7. 14.7that any trading or other instructions received or undertaken through your login credentials or from
        your authorized e-mail address on file with Bitfinex are deemed to be valid, binding, and conclusive,
        and that Bitfinex may act upon those instructions without any liability or responsibility attaching to it;
        and,
     8. 14.8that you will fairly and promptly report all income associated with your activity on the Site pursuant
        to applicable law and pay any and all taxes exigible thereon.

15. 15No Representations & Warranties by Bitfinex: Bitfinex makes no representations, warranties, or guarantees
    to you of any kind. The Site and the Services are offered strictly on an as-is, where-is basis and, without
    limiting the generality of the foregoing, are offered without any representation as to merchantability or fitness
    for any particular purpose.
16. 16No Advice: Bitfinex does not provide any investment advice or advice on trading techniques, models,
         https://www.bitfinex.com/terms                                                                    4/5/2017
                   Case
                    Case3:17-cv-01882-MMC
                          1:19-cv-09236 Document
                                           Document
                                                 1-259-1
                                                       Filed
                                                           Filed
                                                              10/06/19
                                                                 04/05/17
                                                                        Page
                                                                          Page
                                                                             14 9
                                                                                ofof
                                                                                   2410
    algorithms, or any other schemes.
17. 17Limitation of Liability & Release: Important: Except as may be provided for in these Terms of Service,
    Bitfinex assumes no liability or responsibility for and shall have no liability or responsibility for any claim,
    application, loss, injury, delay, accident, cost, business interruption costs, or any other expenses (including,
    without limitation, attorneys’ fees or the costs of any claim or suit), nor for any incidental, direct, indirect,
    general, special, punitive, exemplary, or consequential damages, loss of goodwill or business profits, work
    stoppage, data loss, computer failure or malfunction, or any and all other commercial losses (collectively,
    referred to herein as “Losses”) directly or indirectly arising out of or related to:

      1. 17.1these Terms of Service;
      2. 17.2the Site, and your use of it;
      3. 17.3the Services, and your use of any of them;
      4. 17.4the real or perceived value of any currencies or Digital Tokens traded on the Site, or the price of
         any Digital Token displayed on the Site at any time;
      5. 17.5any inaccurate, misleading, or incomplete statement by Bitfinex or on the Site regarding your
         account, whether caused by Bitfinex’s negligence or otherwise;
      6. 17.6any failure, delay, malfunction, interruption, or decision (including any decision by Bitfinex to vary
         or interfere with your rights) by Bitfinex in operating the Site or providing any Service;
      7. 17.7any stolen, lost, or unauthorized use of your account information any breach of security or data
         breach related to your account information, or any criminal or other third party act affecting Bitfinex or
         any Associate; or,
      8. 17.8any offer, representation, suggestion, statement, or claim made about Bitfinex, the Site, or any
         Service by any Associate.

    You hereby agree to release the Associates from liability for any and all Losses, and you shall indemnify and
    save and hold the Associates harmless from and against all Losses. The foregoing limitations of liability shall
    apply whether the alleged liability or Losses are based on contract, negligence, tort, unjust enrichment, strict
    liability, or any other basis, even if the Associates have been advised of or should have known of the
    possibility of such losses and damages, and without regard to the success or effectiveness of any other
    remedies.
18. 18No Waiver: Any failure by Bitfinex to exercise any of its respective rights, powers, or remedies under these
    Terms of Service, or any delay by Bitfinex in doing so, does not constitute a waiver of any such right, power,
    or remedy. The single or partial exercise of any right, power, or remedy by Bitfinex does not prevent either
    from exercising any other rights, powers, or remedies.
19. 19Force Majeure: Bitfinex is not responsible for damages caused by delay or failure to perform undertakings
    under these Terms of Service when the delay or failure is due to fires; strikes; floods; power outages or
    failures; acts of God or the state’s enemies; lawful acts of public authorities; any and all market movements,
    shifts, or volatility; computer, server, or Internet malfunctions; security breaches or cyberattacks; criminal acts;
    delays or defaults caused by common carriers; acts or omissions of third parties; or, any other delays,
    defaults, failures or interruptions that cannot reasonably be foreseen or provided against. In the event of force
    majeure, Bitfinex is excused from any and all performance obligations and these Terms of Service shall be
    fully and conclusively at an end.
20. 20Assignment: These Terms of Service, and any of the rights, duties, and obligations contained herein, are
    not assignable by you without prior written consent of Bitfinex. These Terms of Service, and any of the rights,
    duties, and obligations contained herein, are freely assignable by Bitfinex without notice or your consent. Any
    attempt by you to assign these Terms of Service without written consent is void.

         https://www.bitfinex.com/terms                                                                   4/5/2017
                  Case
                    Case
                       3:17-cv-01882-MMC
                         1:19-cv-09236 Document
                                          Document
                                                1-259-1Filed
                                                          Filed
                                                              10/06/19
                                                                04/05/17Page
                                                                          Page
                                                                             1510
                                                                                of of
                                                                                   2410
21. 21Severability: If any provision of these Terms of Service, as amended from time to time, is determined to be
    invalid, void, or unenforceable, in whole or in part, by any court of competent jurisdiction, such invalidity,
    voidness, or unenforceability attaches only to such provision and everything else in these Terms of Service
    continues in full force and effect.




         https://www.bitfinex.com/terms                                                              4/5/2017
Case
 Case3:17-cv-01882-MMC
      1:19-cv-09236 Document
                        Document
                             1-25 9-2
                                   Filed
                                       Filed
                                         10/06/19
                                             04/05/17
                                                    Page
                                                       Page
                                                         16 of
                                                            1 of
                                                               249




                    Exhibit 2
4/5/2017                              Case
                                       Case3:17-cv-01882-MMC
                                            1:19-cv-09236 Document Tether –9-2
                                                              Document
                                                                   1-25     Legal
                                                                             FiledFiled
                                                                                    10/06/19
                                                                                        04/05/17
                                                                                               Page
                                                                                                  Page
                                                                                                    17 of
                                                                                                       2 of
                                                                                                          249




                                                                     Legal


                                                              Terms of Service


                                                              Privacy Policy




      Last updated: June 16, 2016

      Thank you for choosing Tether.to (the “Site”). The following terms and conditions of service (these “Terms of Service”) apply to customers
      of the Site. You should read these Terms of Service carefully. By using any of the services, functions, or features offered from time to time
      on the Site (collectively or individually, the “Services”), the customer (referred to herein as “you” or “your”) agrees to these Terms of
      Service.

      These Terms of Service constitute the agreement and understanding with respect to the use of any or all of the Services, and any manner
      of accessing them, between you and Tether Limited (“us,” “our,” or “we”). For the avoidance of doubt, these Terms of Service have two
      parties: you and us.

https://tether.to/legal/                                                                                                                              1/8
4/5/2017                                   Case
                                            Case3:17-cv-01882-MMC
                                                 1:19-cv-09236 Document Tether –9-2
                                                                   Document
                                                                        1-25     Legal
                                                                                  FiledFiled
                                                                                         10/06/19
                                                                                             04/05/17
                                                                                                    Page
                                                                                                       Page
                                                                                                         18 of
                                                                                                            3 of
                                                                                                               249
      By using the Services, you agree to these Terms of Service. All other policies, FAQs, whitepapers, and pages on the Site are incorporated
      into these Terms of Service by reference. In the event of any inconsistency between these Terms of Service and any other policies, FAQs,
      whitepapers, or pages on the Site, these Terms of Service shall prevail.

      By creating an account on the Site or by using any of the Services, you acknowledge that you have read, understand, and completely agree
      to these Terms of Service in effect from time to time. If you disagree with these Terms of Service or with any subsequent amendments,
      changes, or updates, you may not use any of the Services; your only recourse in the case of disagreement is to stop using all of the Services
      and close your account(s) on the Site.

      These Terms of Service may be amended, changed, or updated by us without prior notice to you. You should check back often to con rm
      that your copy and understanding of these Terms of Service is current and correct. Your non-termination or continued use of any Services
      after the effective date of any amendments, changes, or updates constitutes your acceptance of these Terms of Service, as modi ed by
      such amendments, changes, or updates.

      The use of the Site or any Services is void where prohibited by applicable law.


                 1 INTERPRETATION:
                           1.1 DEFINITIONS: In these Terms of Service and all documents incorporated herein by reference, the following words have
                                the following meanings unless otherwise indicated:
                                  1.1.1 “AML” means anti-money laundering;

                                  1.1.2 “Associates” means Tether Limited, Tether Holdings Limited, BFXNA Inc., iFinex Inc., and each and every one
                                         of their respective shareholders, subsidiaries, employees, contractors, agents, directors, of cers, partners,
                                         af liates, insurers, and attorneys;

                                  1.1.3 “CTF” means counter-terrorist nancing;

                                  1.1.4 “FATF” means the Financial Action Task Force;

                                  1.1.5 “Losses” has the meaning set out in paragraph 11 of these Terms of Service;

                                  1.1.6 “Prohibited Use” has the meaning set out in paragraph 5 of these Terms of Service;
https://tether.to/legal/                                                                                                                                 2/8
4/5/2017                                      Case
                                               Case3:17-cv-01882-MMC
                                                    1:19-cv-09236 Document Tether –9-2
                                                                      Document
                                                                           1-25     Legal
                                                                                     FiledFiled
                                                                                            10/06/19
                                                                                                04/05/17
                                                                                                       Page
                                                                                                          Page
                                                                                                            19 of
                                                                                                               4 of
                                                                                                                  249
                                     1.1.7 “Service” means any of the services, functions, or features offered on the Site;

                                     1.1.8 “Site” means the Internet website www.tether.to;

                                     1.1.9 “Terms of Service” means these terms of service, as they may be changed, amended, or updated from time
                                            to time, including any and all policies, FAQs, whitepapers, and pages on the Site;

                                   1.1.10 “Tethers” means blockchain-based digital tokens called Tethers that are issued or redeemed by us;

                                   1.1.11 “Tether Marks” has the meaning set out in paragraph 7 of these Terms of Service;

                                   1.1.12 “us,” “we,” or “our” means Tether Limited; and,

                                   1.1.13 “you” or “your” means the customer.

                            1.2 HEADINGS: The headings and sub-headings in these Terms of Service are for ease of reference only and are not to be
                                 taken into account in the construction or interpretation of any provision or provisions to which they refer.

                            1.3 EXTENDED MEANINGS: Unless otherwise speci ed in these Terms of Service, words importing the singular include the
                                 plural and vice versa and words importing gender include all genders.

                            1.4 GOVERNING LAW: These Terms of Service shall be governed by and construed and enforced in accordance with the
                                 laws of the British Virgin Islands, and shall be interpreted in all respects as a British Virgin Islands contract. The venue
                                 for any claim or action against or involving us shall be in the British Virgin Islands. The doctrine of forum non conveniens
                                 shall not apply in the selection of forum under these Terms of Service.

                 2 LICENCE TO USE THE SITE: If you comply with these Terms of Service, we grant you the limited right to use the Site and the
                       Services. The right to use the Site and the Services is a non-exclusive, non-transferable, revocable, limited licence, and it is
                       subject to the limitations and obligations in these Terms of Service. Nothing in these Terms of Service gives you any licence
                       (other than as set out in this paragraph), right, title, or ownership of, in, or to the Site or any of the Services.

                 3 PURCHASE AND REDEMPTION OF TETHERS: The Site is an environment for the purchase and redemption of Tethers. Once you
                       have Tethers, you can trade them, keep them, or use them to pay persons that will accept your Tethers. However, Tethers are not
                       money and are not monetary instruments. They are also not stored value or currency.

https://tether.to/legal/                                                                                                                                        3/8
4/5/2017                                      Case
                                               Case3:17-cv-01882-MMC
                                                    1:19-cv-09236 Document Tether –9-2
                                                                      Document
                                                                           1-25     Legal
                                                                                     FiledFiled
                                                                                            10/06/19
                                                                                                04/05/17
                                                                                                       Page
                                                                                                          Page
                                                                                                            20 of
                                                                                                               5 of
                                                                                                                  249
                       There is no contractual right or other right or legal claim against us to redeem or exchange your Tethers for money. We do not
                       guarantee any right of redemption or exchange of Tethers by us for money. There is no guarantee against losses when you buy,
                       trade, sell, or redeem Tethers.

                 4 NO CLASS PROCEEDINGS: You and we agree that any party hereto may bring claims against the other only on an individual basis
                       and not as a plaintiff or class member in any purported class or representative action or proceeding. Unless the parties agree
                       otherwise, any adjudicator of any claim—whether judicial or otherwise—may not consolidate or join more than one party’s
                       claims and may not otherwise preside over any form of a consolidated, representative, or class proceeding. Any adjudicator of
                       any claim may award relief, including monetary, injunctive, and declaratory relief, only in favor of the party seeking relief, and
                       only to the extent necessary to provide relief necessitated by that party’s claim(s). Any relief awarded cannot affect other users
                       of the Site or of any Services.

                 5 PROHIBITED USES: You may not:
                            5.1 use the Site or any Services in order to disguise the proceeds of, or to further, any breach of applicable laws or
                                 regulations, or to deal in any contraband Tethers, other digital tokens, funds, or proceeds;

                            5.2 use any funds or other value on the Site, or use any Services, with anything other than funds, keys, Tethers, or other
                                 digital tokens that have been legally obtained by you and that belong to you;

                            5.3 use the Site or any Services to interfere with or subvert our rights or obligations or the rights or obligations of any
                                 other Site customer or any other third party;

                            5.4 use the Site or any Services to engage in conduct that is detrimental to us or to any other Site customer or any other
                                 third party;

                            5.5 falsify any account registration details provided to us;

                            5.6 falsify or materially omit any information or provide misleading information requested by us in the course of, directly
                                 or indirectly relating to, or arising from your activities on the Site or the use of any Services, including at registration;

                            5.7 reverse-engineer, decompile, or disassemble any software running on the Site; or,



https://tether.to/legal/                                                                                                                                         4/8
4/5/2017                                     Case
                                              Case3:17-cv-01882-MMC
                                                   1:19-cv-09236 Document Tether –9-2
                                                                     Document
                                                                          1-25     Legal
                                                                                    FiledFiled
                                                                                           10/06/19
                                                                                               04/05/17
                                                                                                      Page
                                                                                                         Page
                                                                                                           21 of
                                                                                                              6 of
                                                                                                                 249
                            5.8 attempt to harm us through your access to the Site or any Services, except that nothing in this subparagraph shall be
                                 construed as limiting your free speech rights under applicable law.
                       Any use as described in this paragraph shall constitute a “Prohibited Use.” If either we determine that you have engaged in any
                       Prohibited Use, we may address such Prohibited Use through an appropriate sanction in our sole and absolute discretion. Such
                       sanction may include, but is not limited to, making a report to law enforcement or other authorities and closing your account(s)
                       on the Site.


                 6 ANTI-MONEY LAUNDERING AND COUNTER-TERRORIST FINANCING: We are committed to providing you with safe, compliant, and
                       reputable Services. Accordingly, we insist on a comprehensive and thorough customer due diligence process and
                       implementation and ongoing analysis and reporting. This includes monitoring of and for suspicious transactions and mandatory
                       reporting to international regulators.

                       We reserve the right to refuse registration to, or to bar transactions from or to, anyone from or in jurisdictions that do not meet
                       international AML–CTF standards as set out by the FATF; to anyone that is a Politically Exposed Person within the meaning of
                       the FATF’s 40 Recommendations; or, that fails to meet any of our customer due diligence standards, requests, or requirements.
                       In lieu of refusing registration, we may perform enhanced customer due diligence procedures. At all times, you may be subject to
                       enhanced customer due diligence procedures in your use of the Site and any Service.

                 7 INTELLECTUAL PROPERTY: Tether, the Site, and the Tether logos, trade names, word marks, and design marks (the “Tether
                       Marks”) are our trademarks. You agree not to copy, display, or use the Tether Marks or other content without express, prior,
                       written permission to do so. Unless otherwise indicated, all materials on the Site are © Tether Limited.

                 8 YOUR REPRESENTATIONS & WARRANTIES: You represent and warrant to us as follows:
                            8.1 that you are 18 years of age or older (or that you are otherwise permitted to contract under applicable law);

                            8.2 that you will not use the Site or any Services in order to disguise the proceeds of, or to further, any breach of applicable
                                 laws or regulations, or to deal in any contraband Tethers, other digital tokens, or proceeds;

                            8.3 that you will not employ the Site or use any Services with anything other than funds, Tethers, or other digital tokens
                                 that have been legally obtained by you and that belong to you;
https://tether.to/legal/                                                                                                                                       5/8
4/5/2017                                      Case
                                               Case3:17-cv-01882-MMC
                                                    1:19-cv-09236 Document Tether –9-2
                                                                      Document
                                                                           1-25     Legal
                                                                                     FiledFiled
                                                                                            10/06/19
                                                                                                04/05/17
                                                                                                       Page
                                                                                                          Page
                                                                                                            22 of
                                                                                                               7 of
                                                                                                                  249
                            8.4 that you will not falsify any account registration details provided to us;

                            8.5 that you will not falsify or materially omit any information or provide misleading information requested by us in the
                                  course of, directly or indirectly relating to, or arising from your activities on the Site or use of any Services, including at
                                  registration; and,

                            8.6 that you will fairly and promptly report all income associated with your activity on the Site pursuant to applicable law
                                  and pay any and all taxes exigible thereon.

                 9 NO REPRESENTATIONS & WARRANTIES: We make no representations, warranties, or guarantees to you of any kind, including with
                       respect to any right of redemption or exchange of Tethers for any property. The Site and the Services are offered strictly on an
                       as-is, where-is basis and, without limiting the generality of the foregoing, are offered without any representation as to
                       merchantability or tness for any particular purpose.

               10 NO ADVICE: We do not provide any investment advice or advice on trading techniques, models, algorithms, or any other
                       schemes.

               11 LIMITATION OF LIABILITY & RELEASE: Important: Except as may be provided for in these Terms of Service, we assume no liability
                       or responsibility for and shall have no liability or responsibility for any claim, application, loss, injury, delay, accident, cost,
                       business interruption costs, or any other expenses (including, without limitation, attorneys’ fees or the costs of any claim or
                       suit), nor for any incidental, direct, indirect, general, special, punitive, exemplary, or consequential damages, loss of goodwill or
                       business pro ts, work stoppage, data loss, computer failure or malfunction, or any and all other commercial losses (collectively,
                       referred to herein as “Losses”) directly or indirectly arising out of or related to:
                           11.1 these Terms of Service;

                           11.2 the Site, and your use of it;

                           11.3 the Services, and your use of any of them;

                           11.4 the real or perceived value of any Tethers or of digital tokens, money, or any other property used to purchase Tethers;

                           11.5 any failure, delay, malfunction, interruption, or decision by us in operating the Site or providing any Service;


https://tether.to/legal/                                                                                                                                            6/8
4/5/2017                                     Case
                                              Case3:17-cv-01882-MMC
                                                   1:19-cv-09236 Document Tether –9-2
                                                                     Document
                                                                          1-25     Legal
                                                                                    FiledFiled
                                                                                           10/06/19
                                                                                               04/05/17
                                                                                                      Page
                                                                                                         Page
                                                                                                           23 of
                                                                                                              8 of
                                                                                                                 249
                           11.6 any stolen, lost, or unauthorized use of your account information any breach of security or data breach related to your
                                 account information; or

                           11.7 any offer, representation, suggestion, statement, or claim made about us, the Site, or any Service by any Associate.
                       You hereby agree to release the Associates from liability for any and all Losses, and you shall indemnify and save and hold the
                       Associates harmless from and against all Losses. The foregoing limitations of liability shall apply whether the alleged liability or
                       Losses are based on contract, negligence, tort, unjust enrichment, strict liability, or any other basis, even if the Associates have
                       been advised of or should have known of the possibility of such losses and damages, and without regard to the success or
                       effectiveness of any other remedies.

                       Important: Notwithstanding anything else in these Terms of Service, in no event shall the combined aggregate liability of all
                       Associates for any Loss hereunder exceed the amount of the amounts paid to us, if any, in fees in the transaction giving rise, or
                       alleged to give rise, to the Loss. You shall indemnify and hold the Associates harmless from any Losses in excess of such amount.

               12 NO WAIVER: Any failure by us to exercise any of our rights, powers, or remedies under these Terms of Service, or any delay by us
                       in doing so, does not constitute a waiver of any such right, power, or remedy. The single or partial exercise of any right, power, or
                       remedy by us does not prevent either from exercising any other rights, powers, or remedies.

               13 FORCE MAJEURE: We are not responsible for damages caused by delay or failure to perform undertakings under these Terms of
                       Service when the delay or failure is due to res; strikes; oods; power outages or failures; acts of God or the state’s enemies;
                       lawful acts of public authorities; any and all market movements, shifts, or volatility; computer, server, or Internet malfunctions;
                       delays or defaults caused by common carriers; acts or omissions of third parties; or, any other delays, defaults, failures or
                       interruptions that cannot reasonably be foreseen or provided against. In the event of force majeure, we are excused from any
                       and all performance obligations.

               14 ASSIGNMENT: These Terms of Service, and any of the rights, duties, and obligations contained herein, are not assignable by you
                       without our prior written consent. These Terms of Service, and any of the rights, duties, and obligations contained herein, are
                       freely assignable by us without notice or your consent. Any attempt by you to assign these Terms of Service without written
                       consent is void.


https://tether.to/legal/                                                                                                                                       7/8
4/5/2017                                     Case
                                              Case3:17-cv-01882-MMC
                                                   1:19-cv-09236 Document Tether –9-2
                                                                     Document
                                                                          1-25     Legal
                                                                                    FiledFiled
                                                                                           10/06/19
                                                                                               04/05/17
                                                                                                      Page
                                                                                                         Page
                                                                                                           24 of
                                                                                                              9 of
                                                                                                                 249

               15 SEVERABILITY: If any provision of these Terms of Service, as amended from time to time, is determined to be invalid, void, or
                       unenforceable, in whole or in part, by any court of competent jurisdiction, such invalidity, voidness, or unenforceability attaches
                       only to such provision and everything else in these Terms of Service continues in full force and effect.




https://tether.to/legal/                                                                                                                                     8/8
